United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3622
                                    ___________

United States of America,                *
                                         *
                     Appellee,           * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Rowland F. Zerba, Jr.,                   *      [UNPUBLISHED]
                                         *
                     Appellant.          *
                                    ___________

                            Submitted: July 28, 1999
                                Filed: August 13, 1999
                                   ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       This appeal has been submitted on the briefs. Having considered the record and
the parties' submissions in the framework of the single issue certified for appeal, we
find no error of law in the district court's ruling that would require reversal. We thus
affirm the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.